DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9 are objected to because of the following informalities:  the phrase “contrast ration” recited in claim 1 should be “contrast ratio”.   Claims 2-9 inherit the objection from their based claim.  Appropriate correction is required.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 11-19 of prior U.S. Patent No. 10,649,225
Claims 1-10 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 and 3-10 of prior U.S. Patent No. 10,649,225. This is a statutory double patenting rejection.  Although some of the wording are not identical, the essential elements and features are the same.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, and 22-24 of U.S. Patent No. 10,642,057. Although the claims at issue are not identical, they are not patentably distinct from each other because they both disclose a light redirecting film that is comprised of a first diffraction grating layer and the second diffraction grating layer, that are cross each other at an angle of 90+/-100; wherein the first diffraction grating layer has a first refractive index and the second diffraction grating layer has a second refractive index.  The light redirecting film is attached on a front surface of a liquid crystal display panel that has a gamma value reflecting to the contrast ratio and color saturation of the LCD are greater than 0.9 at different horizontal and/or vertical viewing angle </= 80 degrees” .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
The US patent issued to Sitter et al (PN. 10,353,214) discloses an optical stacks for spackle reduction that is comprised of a first diffraction layer (310, Figure 3C) and a second 0.   This reference however does not teach about attaching the film to a liquid crystal display with claimed gamma value.  

The US patent issued to Lee et al (PN. 6,404,554) discloses an optical phase grating that is comprised of a first diffraction layer (Figure 14B) and a second diffraction layer and an intermediate layer wherein the first diffraction layer and the second diffraction layer are cross each other at ross each other at an angle of 90+/-100.   This reference however does not teach about attaching the grating to a liquid crystal display with claimed gamma value.  

The US patent issued to Shinohara et al (PN. 5,737,042) discloses a filter that is comprised of a first diffraction layer (Figures 52 and 53) and a second diffraction layer wherein the first diffraction layer and the second diffraction layer are cross each other at ross each other at an angle of 90+/-100.   This reference teaches that the filter is attached to a display panel however it does not teach the display panel is a liquid crystal display with claimed gamma value.  

The US patent issued to Yamada et al (PN. 5,434,709) discloses a wavelength-selective phase grating that is comprised of a first diffraction layer (Figure 4) and a second diffraction layer wherein the first diffraction layer and the second diffraction layer are cross each other at ross each other at an angle of 90+/-100.   This reference teaches that the filter is attached to a display panel however it does not teach about the display panel is a liquid crystal display with claimed gamma value.  

The US patent issued to Shinohara et al (PN. 5,755,501) discloses an optical low-pass filter that is comprised of a first diffraction layer (Figures 50 and 51) and a second diffraction layer wherein the first diffraction layer and the second diffraction layer are cross each other at ross each other at an angle of 90+/-100.   This reference teaches that the filter is attached to a display panel however it does not teach about attaching the film to a liquid crystal display with claimed gamma value.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/Primary Examiner, Art Unit 2872